UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 30, 2013 SANTARO INTERACTIVE ENTERTAINMENT COMPANY (Exact name of registrant as specified in its charter) Nevada 333-165751 27-1571493 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) Taihe Wenhua Plaza B-410, 1A Chenjialin Balizhuang, Chaoyang District Beijing, People’s Republic of China, 100025 (Address of principal executive offices) (8610) 82167111 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4). Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 30, 2013, Ms. Dong Yan resigned as Chief Financial Officer (“CFO”) of Santaro Interactive Entertainment Company (the “Registrant”).Ms. Dong Yan’s resignation was not due to any disagreement with the Registrant, known to an executive officer of the Registrant, on any matter relating to the Registrant’s operations, policies or practices.Mr. Mingyang Li, the Registrant’s Chief Executive Officer, shall act as the Registrant’s CFO until such time as the CFO position is filled. 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANTARO INTERACTIVE ENTERTAINMENT COMPANY Date: November 22, 2013 By: /s/ Zhilian Chen President / Director 3
